DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2-39, 41-44, and 46-76 have been cancelled.  Claims 77, 78, and 81-83 have been amended in the amendment filed on February 24, 2021.  Following the amendment Claims 1, 40, 45, and 77-87 are pending.
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected inventions (the culture medium), there being no allowable generic or linking claim. 
Claims 40, 45, and 77-87 are examined upon their merits.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ilker Donmez on May 24, 2021.

The application has been amended as follows: 
Claim 1. Cancelled.
Claim 40 has been amended as follows:
Claim 40. A method of deriving a microglial cell or microglia-like cell from at least one human pluripotent stem cell, comprising: 
contacting at least one human pluripotent stem cell with a passaging reagent; 
incubating the human pluripotent stem cell of step a) in the presence of a culture medium that comprises one or more amino acids; one or more vitamins; one or more inorganic salts; glucose or galactose; buffering agent; serum albumin; transferrin; sodium chloride; a pyruvate salt; glutamine; biotin; ascorbic acid; lactic acid, or a salt thereof; corticosterone; linoleic acid; linolenic acid; progesterone; DL-α-Tocopherol and/or DL-α-Tocopherol acetate; lipoic acid; L-carnitine HCl; ethanolamine HCl; D-Galactose (anhydrous); putrescine dihydrochloride; sodium selenite; catalase; glutathione (reduced); insulin; human-holo-transferrin; superoxide dismutase; T3; Interleukin-34 (IL-34); and macrophage colony-stimulating factor (M-CSF), wherein the osmolarity of the medium is at least 275 mOsm, wherein the at least one human pluripotent stem cell is a plurality of human pluripotent stem cells and wherein incubating is for a time sufficient to generate cystic embryoid bodies comprising immature microglial or microglia-like cells; and 
harvesting immature microglial or microglial-like cells that delaminate from said cystic embryoid bodies; 
thereby deriving a microglial cell or microglia-like cell from the pluripotent stem cell.

Claim 77. Cancelled.
Claims 78 and 81 have been amended for dependency as follows:
Claim 78. The method of claim 40, further comprising d) plating said harvested immature microglial or microglial-like cells that delaminate from said cystic embryoid bodies formed through said incubating of the plurality of human pluripotent stem cells to thereby allow attachment of said cells to a plate.

Claim 81. The method of claim 40, wherein the method comprises triturating said cystic embryoid bodies to promote shedding of at least one immature microglia-like cell from said cystic embryoid bodies.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As currently amended to require formation of cystic embryoid bodies, and harvesting immature microglial or microglial-like cells from said cystic embryoid bodies, the claimed method is novel and non-obvious over the prior art.  There is nothing within the references of record that teaches or suggests incubation for such a time that cystic embryoid bodies, which are a very specific form of embryoid body; nor harvesting cells therefrom.  The specification supports these additional steps (see ex. Figure 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 40, 45, and 77-87 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY N MACFARLANE/Examiner, Art Unit 1649